IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0828
                               Filed May 11, 2016


OLIVER LEE FENCEROY JR.,
     Plaintiff-Appellant,

vs.

LAJAYMA RAINEY,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Jeffrey L.

Poulson, Judge.



      Oliver Fenceroy appeals from the district court’s denial of his application

for contempt. AFFIRMED.



      John S. Moeller of John S. Moeller, P.C., Sioux City, for appellant.

      LaJayma R. Rainey, Sioux City, appellee.



      Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                         2


VOGEL, Judge.

       Oliver Fenceroy appeals from the district court’s denial of his application

for contempt.       He asserts LaJayma Rainey should be held in contempt for

refusing to return the parties’ fifteen-year-old minor child, in violation of a court

order. We conclude the district court did not abuse its discretion in finding there

was no willful misconduct or intentional disregard of the court’s order;

consequently, we affirm.

       In 2009, an order was entered granting Fenceroy physical care of the

parties’ minor child and granting liberal visitation rights to Rainey. On May 1,

2014, Fenceroy filed an application to show cause, arguing Rainey violated the

court’s order by failing to return the child to Fenceroy after the child had run away

from Fenceroy’s home. The district court found Rainey to be in default of the

custody order but declined to hold her in contempt. The court further ordered the

child be returned by June 27, 2014.

       A second application to show cause was filed due to the child again

running away, asserting Rainey was aiding the child.             Consequently, on

November 24, 2014, the district court found Rainey to be in contempt and

sentenced her to serve seven days in jail, but the court gave her the opportunity

to purge her contempt by complying with the parties’ custody, physical care, and

visitation order.     Following the hearing, the parties agreed the child could

accompany Rainey to attend a funeral in Illinois. When Rainey attempted to

return the child to Fenceroy, the child refused to get into the car and has since

not returned to Fenceroy’s care. On December 22, the court found Rainey had

failed to purge her contempt and imposed the jail sentence. On January 9, 2015,
                                         3


Fenceroy filed another application to show cause as to why Rainey should not be

held in contempt for continuing to refuse to return the child. A hearing was held

on April 13, 2015, after which the district court denied the application. Fenceroy

appeals.

      Contempt actions are governed by Iowa Code section 598.23 (2015), and

our review is for an abuse of discretion. Iowa Code § 598.23(1) (“If a person

against whom a temporary order or final decree has been entered willfully

disobeys the order or decree, the person may be cited and punished by the court

for contempt . . . .” (emphasis added)); In re Marriage of Swan, 526 N.W.2d 320,

327 (Iowa 1995). The district court may consider all of the circumstances, not

just whether a willful violation of a court order has been shown, in deciding

whether to impose punishment for contempt. Id.

      The district court heard both parties describe the difficulty of persuading a

teenage child to comply with the physical care and visitation provisions of her

parents’ 2009 order. Before ruling on the contempt, the court noted:

      [I]t’s pretty clear to me that we have a 15-year-old girl that we have
      some really serious issues with.
               So putting the contempt aside for a minute, what do we do to
      try and help this young lady? If—if I find contempt and send her
      back with you and she runs away, I don’t want to live with that. So I
      want the parties to help me sort out what we need to do, whether
      there’s some counseling . . . what do you as parents suggest I do to
      help all of us get back on track?
               ....
               . . . I’m not sure that I can find from the evidence any willful
      misconduct, any intentional disregard for the Court’s order. You
      have to prove that beyond a reasonable doubt, and so I don’t think I
      can find contempt.
               But I’m extremely concerned about the welfare of this young
      lady, and I want somebody to help me—and I almost need to get
      you to agree to something because the only thing in front of me is
      this show cause order and there’s no contempt.
                                         4


       The record reflects a difficult situation but also that Fenceroy failed to

show by clear and convincing evidence Rainey’s willful violation of a court order.

Rainey attempted to return the child to Fenceroy, but the child refused to comply.

We therefore find the district court did not abuse its discretion in concluding there

was no willful violation or intentional disregard of a court order. Consequently,

we affirm the order of the district court denying Fenceroy’s application for rule to

show cause.

       AFFIRMED.